PER CURIAM.
Appellees sued for damages arising from an automobile collision. Appellants answered and filed counterclaims. On failure of appellees to answer the counterclaims within the time prescribed by the rules of court, appellants moved for default judgments on their counterclaims. The court denied the motions and permitted answers to be filed to the counterclaims. This appeal is from the order denying the motions for judgments by default. Such an order is not final and appealable.
Appeal dismissed.